Citation Nr: 0930140	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes, lumbar spine, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for impingement 
syndrome, status post repair, right shoulder (major), 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a compensable evaluation for 
nephrolithiasis. 

4.  Entitlement to a compensable evaluation for Peyronie's 
disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claims for increased ratings for 
degenerative changes in the lumbar spine, impingement 
syndrome, status post surgical repair, right shoulder, 
nephrolithiasis, and Peyronie's disease.  

Subsequently, in a May 2006 Decision Review Officer Decision 
(DRO), the RO increased the rating for degenerative changes 
of the lumbar spine from 10 percent to 20 percent, effective 
June 29, 2005; the RO also increased the rating for 
impingement syndrome, status post surgical repair, right 
shoulder from 0 percent to 10 percent, effective June 29, 
2005.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of higher evaluations for the 
Veteran's degenerative changes in the lumbar spine, and 
impingement syndrome, status post surgical repair, right 
shoulder.  

In a September 2008 rating action, the RO denied the 
Veteran's claim for a total disability rating for 
compensation based on individual unemployability.  The 
Veteran was notified of that decision and his appellate 
rights by letter dated November 5, 2008.  To the Board's 
knowledge, no notice of disagreement (NOD) has been submitted 
with respect to that decision.  Therefore, that issue is not 
before the Board at this time.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201 (2008); Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [a NOD initiates appellate review 
in the VA administrative adjudication process].  


FINDINGS OF FACT

1.  Degenerative changes of the lumbar spine are manifested 
by some painful limitation of motion with tenderness over the 
sacroiliac joint; his remaining functional range of motion is 
better than 30 degrees of flexion.  

2.  Impingement syndrome, status post repair, of the right 
shoulder is manifested by motion limited to the shoulder 
level.  

3.  Nephrolithiasis is not manifested by recurrent stone 
formation requiring either diet therapy; drug therapy; or 
invasive or non-invasive procedures more than two times per 
year; or an occasional attack of colic, not infected and not 
requiring catheter drainage.  

4.  The Veteran's Peyronie's disease has been manifested by a 
penile deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative changes, lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic 
Codes 5010-5237 (2008).  

2.  The criteria for a 20 percent rating for impingement 
syndrome, status post repair, right shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5010-5203 
(2008).  

3.  The criteria for a compensable evaluation for 
nephrolithiasis have not been met.  §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, including § 
4.7 and Codes 7508, 7509 (2008).  

4.  The criteria for a 20 percent evaluation for Peyronie's 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 
4.115b, Diagnostic Code 7522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2005 from the RO to the Veteran which 
was issued prior to the RO decision in October 2005.  An 
additional letter was issued in June 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2006 SOC and the September 2008 SSOC each provided the 
Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  


Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in June 2006.  

In the June 2006 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
June 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Another letter was issued in June 2008, which 
specifically informed the Veteran that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the Veteran 
has been provided with all necessary notice regarding his 
claim for increased ratings.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the service-connected issues decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was afforded examinations in February 2006, November 
2007, and February 2008.  All examinations were conducted by 
medical doctors.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to increased ratings for 
degenerative changes in the lumbar spine and impingement 
syndrome, status post surgical repair, right shoulder, and 
entitlement to compensable evaluations for nephrolithiasis 
and Peyronie's disease, given that he has been provided all 
the criteria necessary for establishing higher ratings, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Factual background.

By a rating action in May 2003, the RO granted service 
connection for degenerative changes, lumbar spine, evaluated 
as 10 percent disabling, effective December 10, 2002; service 
connection was also granted for impingement syndrome, status 
post surgical repair, right shoulder, nephrolithiasis, and 
Peyronie's disease, each evaluated as 0 percent disabling, 
effective December 10, 2002.  

The Veteran's written claim for an increased rating for his 
disabilities was received in June 2005.  Submitted in support 
of the Veteran's claims were VA progress notes dated from 
January 2003 through July 2005.  These records show that the 
Veteran was seen in January 2004 for complaints of chronic 
low back pain.  The assessment was low back pain.  

The Veteran was afforded a VA genitourinary examination in 
February 2006.  At that time, he reported a history of renal 
stones, urethral stricture and Peyronie disease.  The Veteran 
indicated that he had urethral dilation done twice in the 
past 6 months for urethral stricture.  The Veteran reported 
urinary frequency, hesitancy and narrow stream.  He also 
reported a history passing renal stones since 1995, a few 
times and the last episode was in 1999.  The Veteran denied 
any history of incontinence, urinary tract infections, or 
acute nephritis.  It was noted that the renal colic resulted 
in mild impact on the Veteran's usual occupation and daily 
activities.  The Veteran reported some difficulty in erectile 
function.  The pertinent diagnoses were recurrent renal 
stone, last episode in 1999, currently asymptomatic; Peyronie 
disease; and urethral strictures, recurrent, status post 
dilatation.  

A VA joints examination was also conducted in February 2006.  
The Veteran complained of chronic bilateral shoulder pain; he 
described the severity of the pain as 6 on a scale from 0 to 
10; he noted that the pain may be an 8 with overhead 
activity.  The Veteran indicated that the pain is severe once 
a month and it may last for 3 to 7 days.  The Veteran noted 
that overhead movement was painful, with lack of endurance in 
both shoulders.  The Veteran indicated that pain medication 
taken for low back pain, which is also severe, controls his 
shoulder pain.  He stated that he is unable to have gainful 
employment due to low back condition.  He used to be a 
medical technician, but he has not worked for 3 years.  The 
Veteran noted that the pain is presently daily, but severe 
pain once a month, which may lasts up to a week.  The Veteran 
related that symptoms were worse with overhead movement; he 
also reported left shoulder popping or subluxation.  No 
additional limitation was caused by pain, fatigue, weakness, 
or lack of endurance on repetitive use or flare-ups.  The 
Veteran denied any episodes of dislocation or recurrent 
subluxation.  He did report occasional swelling of the 
shoulder, but no redness.  It was noted that the right 
shoulder disorder resulted in moderate impact on the 
Veteran's usual occupation and daily activities.  

On examination, the Veteran was reported to be right hand 
dominant.  It was noted that range of motion of the right 
shoulder was unremarkable except overhead movement which was 
painful with slightly limited weakness while lifting weight 
overhead.  The right shoulder had flexion from 120 to 150 
degrees, which was painful and limited; abduction was from 
140 to 150 degrees and painful.  External rotation was from 
40 to 50 degrees with pain bilaterally.  Internal rotation 
was from 0 degrees to 80 degrees; he had pain from 70 to 80 
degrees.  No additional limitation was caused by pain, 
fatigue, weakness, lack of endurance and incoordination on 
repetitive use or flare-ups.  There was tenderness 
posteriorly to the right shoulder.  The examiner noted that 
the Veteran occasionally limped when he had severe low back 
pain radiating to the left lower extremity.  No ankylosis and 
no arthritis were noted.  The impression was bilateral 
calcified tendinitis and right shoulder impingement, status 
post surgery with residuals.  No fatigue, weakness, lack of 
endurance, incoordination, or ankylosis is noted.  

The Veteran reported problems with low back pain with 
occasional radiation of pain down the left lower extremity up 
to the knee with numbness causing him to limp while walking.  
The Veteran described the back pain as sharp with an 
intensity ranging from 3 to 8 on a scale from 0 to 10.  The 
Veteran indicated that the pain is aggravated with movement, 
walking, and standing; it is relieved by chiropractor 
treatment, TENS unit, physical therapy, using back brace or 
heating pad and pain medications.  The Veteran indicated that 
he takes injections which help him with some routine 
activities, but he is unable to participate in gainful 
employment.  It was noted that he has occasionally used a 
cane or crutches for walking.  It was also noted that the 
Veteran has occasional unsteadiness because of the left leg 
pain and limping.  It was noted that the back pain caused 
moderate to severe impact on his daily activities.  He is 
able to drive 2 hours; he does routine self-care activities, 
although he is unable to work and do any heavy work for full-
time work.  

Flexion in the lumbar spine was reported to be 50 to 80 
degrees, painful, mostly on the left side of the lower back, 
sacroiliac region and down the leg.  Extension was 25 to 30 
degrees, and painful.  Lateral flexion was 25 to 30 degrees 
and painful.  Rotation was normal.  Heel to toe walk was 
normal.  Straight leg raising test in sitting position was 
normal.  In supine, the right side was 0 to 70 degrees, and 
on the left side from 0 to 60 degrees with some numbness in 
the left leg.  There was no additional limitation by pain, 
fatigue, weakness, or lack of endurance on repetitive use or 
flare-ups.  There was mild discomfort in the lower back due 
to pain with some muscle spasm on the left side.  Posture was 
normal.  There was decreased sensation on the feet and hands, 
worse on both hands.  Motor examination was normal.  Reflexes 
were normal.  MRI performed in August 1999 revealed parcental 
disc herniation L5-S1 and herniated nucleus pulposus with 
left S1 root.  The diagnosis was remote low back injury, 
status post L5-S1 HNP surgery/postoperative residuals.  

Private treatment reports dated from July 2005 through 
November 2005 show that the Veteran received clinical 
evaluation for complaints of chronic low back pain.  In 
August 2005, the Veteran underwent a cystoscopy and internal 
urethrotomy with direct vision; he underwent a similar 
procedure in October 2006.  

In September 2006, the Veteran was seen by Dr. Thomas S. 
Loftus for evaluation of his low back pain.  At that time, 
the Veteran indicated that he was no longer able to work due 
to the back pain; he denied any numbness, tingling or 
weakness in his lower extremities, but he stated that he 
experienced pain that can be so severe that it causes him to 
fall.  The examiner noted that the Veteran had low back pain 
and left lower extremity pain that he has experienced for 
many years; he does not experience any symptoms of numbness, 
tingling, or weakness in his lower extremities.  The examiner 
indicated that it would be difficult to determine the 
Veteran's degree of disability.  

Of record is a treatment report from Dr. Laura K. Prewitt-
Buchanan, dated in January 2007, indicating that the Veteran 
was seen for a follow up evaluation of his lower back and 
left lower extremity pain.  He complained of constant low 
back pain which radiates into the left greater trochanter, 
with occasional pain radiating from the left greater 
trochanter to the left lateral calf.  He denied any numbness 
and tingling in his left lower extremity.  The Veteran 
complained of constant pain in the lower back and left lower 
extremity.  He stated that the pain is aggravated by weather 
changes, physical activity and tension; it is alleviated with 
heat, cold and massage.  The Veteran also complained of pain 
in both shoulders.  He stated that the pain is aggravated by 
weather changes, physical activity and tension; it is 
alleviated with heat, cold and massage.  The Veteran 
ambulated independently; his gait was slightly antalgic when 
ambulation is initiated.  Inspection of the lumbar spine 
revealed a well-healed surgical scar and decreased lordosis.  
Range of motion was slightly decreased in all planes.  He 
complained of pain throughout lumbar flexion and extension; 
flexion also caused increase of left leg pain.  Palpation of 
the muscle in the lumbar region reveals increased muscle tone 
and mild pain but no trigger points.  Inspection of the lower 
extremities revealed no gross abnormalities.  There was no 
evidence of erythema or edema; peripheral pulses were full 
and capillary refill is good.  Dr. Prewitt-Buchanan indicated 
that neurologic examination revealed that sensation was 
decreased in the left lateral calf.  Otherwise, sensation was 
intact throughout.  Manual muscle testing was 5/5 in all 
muscle groups.  The impression was chronic low back pain with 
left lower extremity radicular symptoms.  

In May 2007, the Veteran was seen Dr. Richard Only for 
evaluation of his Peyronie disease and history of urethral 
stricture disease.  The Veteran reported a weak stream, 
nocturia 3 to 4 times with hesitancy, intermittency, terminal 
dribbling, and he is not sure he is emptying all the way.  He 
has mild dysuria if he strains too hard; if he strains too 
much, it is harder to urinate.  He also reported a problem 
with poor erections and it buckles when he gets the 
erections, it has a waist deformity and he has trouble 
maintaining.  He also reported pain when he gets a very full 
erection but he had not had any treatment for it.  
Examination of the genitals revealed an uncircumcised penis, 
with a possible Peyronie disease on the more ventral aspect.  
The penis had good restrained stretch.  It was a little 
uncomfortable when palpated.  The scrotal wall was normal.  
The testes were descended and normal.  The epididymis and vas 
deferens were normal.  The assessment was chronic voiding 
problems with slow urinary stream with a history of urethral 
stricture disease but no real obvious stricture detected on 
today's retrograde urethrogram.  Peyronie disease variant 
with poor erection capability that has not been treated yet.  
The examiner recommended treatment with Levitra.  In June 
2007, it was noted that the Veteran was taking Levitra which 
had improved his erection capability; he had trouble 
maintaining it very long and had a little bit of floppiness 
to it because of the Peyronie disease, but that is all so 
much improved.  The assessment was Peyronie disease with 
still some bucking when he gets an erection and variable 
curvature.  When seen in September 2007, the assessment was 
severe Peyronie disease with buckling, wasting, pain with 
erection and variable curvature and significant penile 
shortening.  

On examination in November 2007, the lumbar spine had a 
flexion to 50 degrees, extension to 25 degrees, lateral 
flexion was to 25 degrees, bilaterally, and rotation was 30 
degrees, bilaterally.  The Veteran had pain at all end 
points.  No further limitation or pain was elicited with 3 
repeated efforts.  Range of motion in the right shoulder 
revealed a flexion to 150 degrees and abduction to 150 
degrees.  External rotation was from 0 degrees to 90 degrees, 
and internal rotation was from 0 degrees to 90 degrees.  
There was increase in pain from 90 degrees to 150 degrees of 
flexion and extension; no further limitation or pain was 
elicited with 3 repeated efforts.  There was no edema, 
echymosis or erythema in the lumbar spine.  The lumbar spine 
was positive for tenderness of the bilateral paravertebral 
muscles.  There was normal curvature and the lumbar spine was 
symmetrical.  Straight leg raising was negative, bilaterally.  
There was no edema, echymosis or erythema in the right 
shoulder.  Both lower extremities had intact vibratory 
sensation and light filament sensation distally.  The 
pertinent diagnoses were lumbar spondylosis and degenerative 
disc disease, postoperative repaired; impingement syndrome, 
status post surgical repair, right shoulder; and 
nephrolithiasis.  The examiner stated that the Veteran is 
currently able to function in his previous occupational 
environment with some physical limitations, which include no 
lifting over 25 pounds, no climbing, no repetitive back 
bending tasks, and no prolonged standing or walking.  

The Veteran was afforded another VA genitourinary examination 
in February 2008.  The Veteran did not report any urinary 
complaints.  He denied any incontinence.  He denied any 
urinary tract infections.  The Veteran had renal colic due to 
nephrolithiasis from time to time in 1995, 1996, and 2000.  
It was noted that he takes Levitra for erectile dysfunction.  
The Veteran indicated that he started on Levitra 6 months ago 
due to soft erections; he was unable to do penetrations.  The 
Levitra caused good erections but only to the proximal 3/4th 
of the penis.  The distal 3rd of the penis was soft, which 
causes some difficulty during the penetration, but once is 
inside the intercourse was satisfactory; he reaches orgasms.  
Both testicles were normal in size and consistency.  Normal 
reflexes.  The penis showed no deviations during resting 
state, but had hard nodules and hard cords on each side of 
the penis; they were mild to moderately tender.  There was 
urethral stenosis secondary to scarring secondary to 
retrograde pyelogram.  The pertinent diagnoses were 
nephrolithiasis and Peyronie disease.  

A VA joints examination was also conducted in February 2008.  
At that time, the Veteran complained of pain in the shoulder 
upon raising the arm above shoulder level during abduction or 
upon rotating it to throw.  There was locking sensation, 
fatiguability and lack of endurance for overhead activities; 
however, he had no giving way and normal stability.  The 
Veteran stated that he had good use of his right arm; he 
stated that he just avoids steady overhead liftings or 
strenuous overhead lifting.  The Veteran indicated that he is 
able to raise the arm up, but if he does this repeatedly, 
then pain will come.  The Veteran related that the pain does 
not come the day of the activity, but rather the following 
day, and the flare-ups may last up to 2 weeks.  During the 
flare-ups, the pain is either an 8 or 9 out of 10, sometimes 
requiring local injections of steroids into the rotator cuff 
tendon.  Therefore, the Veteran does not have any right 
shoulder complaints between those flare-ups as long as he 
does not do any overhead activities.  The Veteran noted that 
he had additional limitation of motion and functional 
impairment during the flare-ups.  It was noted that the 
Veteran's right shoulder has no effect on usual daily 
activities, but he is unable to do overhead lifting or 
prolonged activities even if not requiring weights.  

Range of motion in the right shoulder revealed a flexion to 
130 degrees and abduction to 120 degrees.  Extension and 
adduction was to 50 degrees, and internal and external 
rotations were from 0 degrees to 80 degrees.  The examiner 
noted that there was pain during abduction was from 90 to 120 
degrees, during forward flexion from 90 to 130 degrees, and 
also during external rotation from 45 to 90 degrees.  The 
examiner noted that repetitive abductions did not decrease 
range of motion or joint function.  There was no edema and no 
effusion.  He had normal stability.  There is decrease in 
strength for overhead activities.  There was finger point 
tenderness over the rotator cuff tendon.  There was no 
redness, no abnormal movement, and guarding of movements for 
any range of motion except for abduction and forward flexion 
beginning at 90 degrees.  It was noted that X-ray of the 
right shoulder revealed no fracture or dislocation and the 
joint spaces were normal in width.  The diagnosis was 
impingement syndrome, status post surgical repair, right 
shoulder.  

The Veteran complained of constant pain, stiffness and 
weakness in the lower back.  The Veteran indicated that he 
used to work at Letterman Hospital for the Army as a lab 
technician; later on, he had a moving vehicle accident in 
2005 with worsening of the low back pain.  The Veteran did 
not need any assistive devices.  The Veteran indicated that 
he quit working 3 years ago.  It was noted that his low back 
disorder has no effect on usual daily activities; he walks 1 
to 2 miles three times per week to stay fit.  The Veteran 
avoids lifting heavy objects because of his shoulder 
condition and low back condition.  The examiner noted that 
contraction of the spinal muscles imposes a significant 
compressive force during spine movements upon the lumbar 
discs.  The lumbar spine had a flexion to 70 degrees, 
extension to 30 degrees, lateral flexion was to 30 degrees, 
bilaterally, and rotation was 30 degrees, bilaterally.  The 
examiner stated that there was pain during forward flexion 
from 40 degrees to 70 degrees.  Repetitive forward flexion 
did not decrease range of motion of the spine.  There was no 
spasm and no weakness.  There was moderate tenderness over 
the left sacroiliac joint area.  No guarding of movements and 
no abnormal gait were noted.  Sensory and motor examinations 
were normal.  Reflexes were normal.  Lasegue's sign was 
negative bilaterally.  The examiner noted that an MRI of the 
lumbosacral spine, performed in March 2007, revealed 
bilateral spondylolysis defects, L5, and the left 
hemilaminectomy defect was seen at L5-S1.  The vertebrae were 
normally aligned.  The lower 2 lumbar disks were narrowed, 
but the lumbar disk spaces had decreased T2 signal intensity 
consistent with disk desiccation.  The pertinent diagnoses 
were degenerative disk disease, lumbar spine.  


III.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the  Veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case the Board has 
concluded that the Veteran's disabilities have not 
significantly changed and that uniform evaluations are 
warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  


A.  Degenerative changes, lumbar spine.

The Veteran is presently assigned a 20 percent evaluation for 
degenerative changes of the lumbar spine under Diagnostic 
Codes 5010-5237.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008).  

The Veteran has been assigned a 20 percent evaluation for the 
back disability.  This evaluation contemplates forward 
flexion greater than 30 degrees or a combined range of motion 
not greater than 120 degrees.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees or less due to such 
factors as limitation of motion, pain on motion, weakness, or 
excess fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the 
Veteran does not demonstrate the criteria necessary for an 
evaluation in excess of 20 percent for his degenerative 
changes.  Specifically, the Veteran has never demonstrated 
the functional equivalent of flexion of his thoracolumbar 
spine limited to 30 degrees or less.  At most, the Veteran's 
functional forward flexion was shown to be greater than 30 
degrees.  Even considering the effects of pain on use, the 
Veteran's forward flexion has never been shown to be 
functionally limited to less than 40 degrees.  See DeLuca, 
supra.  Significantly, the February 2006 VA examination 
disclosed pain at 50 degrees flexion.  The November 2007 VA 
examination disclosed flexion to 50 degrees; and, the 
February 2008 VA examination disclosed pain at 40 degrees.  
Even when we accept that where pain starts he is functionally 
limited, he retains functional flexion greater than 30 
degrees.  The Board has considered the lay and medical 
evidence.  However, the Veteran does not describe the 
functional equivalent of limitation of flexion to 30 degrees 
or less.  In addition, there is no evidence that the Veteran 
has ever been diagnosed with ankylosis of the thoracolumbar 
spine or complained of an inability to move his spine.  
Therefore, an increase to a 40 percent disability rating is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  

The regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the Veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for his pain and functional loss of motion in this case.  
Furthermore, the veteran demonstrated no muscle spasm, 
weakness, or guarding of his lumbar spine.  Moreover, even 
taking into account any limited motion caused by repetition, 
pain, incoordination, or fatigability, the Board finds that 
an increase to a 20 percent rating is not warranted under 
these Diagnostic Codes.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to intervertebral disc syndrome, the Veteran must 
demonstrate incapacitating episodes lasting a total duration 
of at least four weeks during the past twelve months to 
warrant an increased rating.  It is noteworthy that, during 
the VA examination in February 2008, the Veteran indicated 
that the low back disorder had no effect on his daily 
activities.  The treatment records do not reflect the 
incurrence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.  Overall, 
there is no competent and probative evidence of record 
showing the Veteran had incapacitating episodes during the 
appeal period, with bed rest that was prescribed by a 
physician.  Therefore, a 40 percent disability rating is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

In reaching this determination, the Board has considered the 
provisions of Diagnostic Code 8520 and guidance established 
in 38 C.F.R. §§ 4.123, 4.124.  However, the record does not 
establish that the Veteran manifest the symptoms which would 
warrant a separate evaluation for neurological dysfunction.  
Beyond subjective complaint, the evidence shows a normal 
motor examination, normal reflexes, and no other organic 
neurological changes such as muscular atrophy or trophic 
changes.  Although there was a report of decreased sensation 
in the left lateral calf, such acute finding is on minimal 
significance when compared to the rest of the record.  As 
such, a compensable evaluation is not warranted.  The Board 
also notes that this private medical report does not clearly 
relate the reported finding to any particular nerve.  
Therefore any rating pursuant to Diagnostic Code 8520 would 
not be appropriate.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b) (1).  While the Board realizes that the 
Veteran's back disorder interferes with his ability to 
perform in the workforce, this impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

B.  Impingement syndrome, right shoulder.

The RO has rated the Veteran's right shoulder disability as 
10 percent disabling under the provisions of Diagnostic Codes 
5010-5203.  

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  

Diagnostic Code 5203 provides for a rating of 10 percent 
where there is malunion of the clavicle or where there is 
impairment of the clavicle with nonunion without loose 
movement.  Diagnostic Code 5203 further provides that an 
impairment of the clavicle with nonunion and with loose 
movement is assigned a 20 percent rating.  Dislocation of the 
minor clavicle or scapula also warrants a 20 percent rating.  
38 C.F.R. § 4.71(a), Diagnostic Code 5203.  

The Board must also determine whether a higher rating is 
warranted under Diagnostic Code 5201, which provides the 
rating criteria for evaluation of limitation of motion of the 
arm.  A 20 percent rating is warranted when motion is limited 
at shoulder level or midway between side and shoulder level 
for the minor arm; a 30 percent when motion is limited midway 
between side and shoulder level for major arm or to 25 
degrees from side for minor arm; and a 40 percent when motion 
is limited to 25 degrees from side for major arm.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level and external and 
internal rotation if from zero to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).  

Upon careful consideration of the evidence pertaining to the 
Veteran's right shoulder disability, the Board finds that a 
20 percent evaluation is warranted.  In this regard, the 
evidence reflects that abduction of the Veteran's right arm 
is limited to 90 degrees due to pain.  During the February 
2008 VA examination, it was noted that there was pain during 
abduction from 90 to 120 degrees.  In light of evidence 
showing such functional limitation, the Board finds that a 20 
percent evaluation is appropriate for the Veteran's right 
shoulder disability.  In essence, the veteran has 
periarticular pathology productive of painful motion that 
functionally limits useful motion to the shoulder level, the 
evidence of which supports a 20 percent evaluation.  
Therefore, the Board finds that the Veteran's right shoulder 
disorder, manifested by limitation of motion of the arm to 
the shoulder level warrants a 20 percent rating.  A higher 
rating is not supported by the evidence.  

The Board has also determined that an evaluation in excess of 
20 percent is not warranted for this disability.  A higher 
evaluation requires the functional equivalent of limitation 
of motion of the arm to midway between the side and shoulder.  
While the Veteran has complained of pain and difficulty 
working over head, there is no indication that he has 
limitation of motion of the arm to significantly less than 
the shoulder level.  

A higher rating under DC 5200 is also not warranted.  DC 5200 
applies to ankylosed shoulder joints.  However, there is no 
evidence of ankylosis in the record.  Neither VA examination 
report found ankylosis of the right shoulder joint; as the 
Veteran had motion in the right shoulder, his shoulder was 
not ankylosed.  The Veteran himself does not allege that, as 
he testified that he can move his arm and extend it ahead.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).  

There is also no evidence of recurrent dislocation of the 
scapulohumeral joint or malunion of the humerus with marked 
deformity as required for a 30 percent evaluation under 
Diagnostic Code 5202.  Diagnostic studies have not shown such 
disabilities.  Neither examination or X-ray results showed 
fibrous union, nonunion or loss of the humeral head.  The 
most recent examiner found no shoulder deformity; therefore 
an increased rating would not be warranted on the basis of 
marked deformity, and the Veteran does not otherwise meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5202.  

The current evaluation now contemplated limitation of motion 
at the shoulder level; in order to warrant a higher 
evaluation, there must be limitation of the arm to midway 
between side and shoulder level.  As noted above, neither the 
lay nor the medical evidence suggests such functional 
restriction.  Rather, the evidence establishes that the 
Veteran retains functional use at least to the 90 degree mark 
in one plane and better in the other plane, such functional 
restriction is adequately compensated with the 20 percent 
evaluation.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent is not for application.  

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) (1).  While the Board 
realizes that the Veteran's right shoulder disorder 
interferes with his ability to perform in the workforce, this 
impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
basis is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The record does not show that the Veteran's right 
shoulder disability, alone, has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedule criteria.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

C.  Nephrolithiasis.

The Veteran's service-connected nephrolithiasis is rated 
pursuant to 38 C.F.R. § 4.115b, DC 7508.  Under DC 7508, 
nephrolithiasis - which is the  Veteran's primary renal 
diagnosis -- is to be rated as hydronephrosis (DC 7509), 
except for recurrent stone formation requiring one or more of 
the following: diet therapy; drug therapy; or, invasive or 
non-invasive procedures more than two times/year, in which 
case a 30 percent evaluation is assignable.  See 38 C.F.R. 
§ 4.115b, DC 7508.  

Under DC 7509 (hydronephrosis), when there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
When there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  A 30 percent 
evaluation is assignable for hydronephrosis with frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  If the disability is severe, it is to be 
rated as renal dysfunction.  See 38 C.F.R. § 4.115b, DC 7509.  
Thus, for a disability evaluation in excess of 30 percent to 
be assignable, renal dysfunction must be demonstrated.  

A complete review of the evidence reveals that the Veteran 
has not had a recurrence of kidney stones to allow for a 
compensable rating under Diagnostic Code 7508.  In February 
2006, the Veteran reported a history of passing renal stones 
since 1995, but noted that the last episode was in 1999.  
Additionally, he has not had an attack of colic or the need 
to use a catheter to allow for a compensable rating under 
Diagnostic Code 7509.  In February 2008, it was noted that 
the last attack of renal colic due to nephrolithiasis was in 
2000.  It was noted that there was no acute nephritis, and no 
history of hospitalization for urinary tract disease.  And, 
there is no evidence to suggest that other symptoms believed 
by the Veteran to be related to his history of kidney stones 
may be rated under this disability.  Consequently, a 
compensable rating must be denied.  

In short, the evidence establishes that the Veteran has not 
passed a renal stone or experiences any symptoms related to a 
renal stone during the pendency of this claim.  In the 
complete absence of symptoms of the service-connected 
disability, the preponderance of the evidence is against a 
compensable evaluation for nephrolithiasis, regardless of 
what diagnostic code is applied.  The claim must be denied.  

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether the Veteran raised them, including § 3.321(b) (1), 
which governs extraschedular ratings.  The Board finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b) (1).  The record lacks evidence that the 
Veteran's nephrolithiasis has markedly interfered with his 
ability to work or necessitated frequent hospitalization.  In 
the absence of requisite factors, the criteria for submission 
for assignment of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b) (1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for a compensable rating for nephrolithiasis 
is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

D.  Peyronie's disease.

The Veteran's Peyronie's disease has been rated zero percent 
disabling by the RO under the provisions of Diagnostic Code 
7522.  38 C.F.R. § 4.115b.  

Diagnostic Code 7522 (penis, deformity with loss of erectile 
power) provides a 20 percent disability rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  

At the time of his February 2008 VA examination, the Veteran 
indicated that he started on Levitra 6 months ago due to soft 
erections; he was unable to do penetrations.  The Levitra 
caused good erections but only to the proximal 3/4th of the 
penis.  The distal 3rd of the penis was soft, which causes 
some difficulty during the penetration, but once is inside 
the intercourse was satisfactory; he reaches orgasms.  Both 
testicles were normal in size and consistency.  Normal 
reflexes.  The penis showed no deviations during resting 
state, but had hard nodules and hard cords on each side of 
the penis; they were mild to moderately tender.  There was 
urethral stenosis secondary to scarring secondary to 
retrograde pyelogram.  

The question herein is whether the Veteran is entitled to a 
20 percent evaluation under Diagnostic Code 7522, which 
entails both loss of erectile power and deformity of the 
penis.  

In light of the above, the probative evidence shows that the 
Veteran's Peyronie's disease has been manifested by a penile 
deformity with loss of erectile power, thereby warranting a 
20 percent disability rating under Diagnostic Code 7522, 
which is the maximum schedular rating under that code.  The 
rating code is non-specific as to etiology of the deformity 
or the severity of the deformity.  We conclude that 
Peyronie's results in deformity.  We also note that there is 
no proof of full erections even with the use of medication.  
In sum, the partial loss more closely approximates loss.  The 
fact that he may eventually obtain penetration despite 
softness in the distal end (1/3) is not controlling.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the  Veteran; however, the Board 
finds no basis upon which to assign a higher disability 
evaluation for the  Veteran's penile disorder.  



ORDER

An evaluation in excess of 20 percent for degenerative 
changes, lumbar spine, is denied.  

A 20 percent evaluation for impingement syndrome, status post 
repair, right shoulder, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A compensable rating for nephrolithiasis is denied.  

A 20 percent evaluation for Peyronie's disease is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


